Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Application
This action is in response to Applicant's filing on 13 February 2020. Claims 1-20 are presently pending and under consideration by examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 February 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “statistical feature extractor configured to analyze…identify….store” in claims 1, 7 and “statistical feature extractor is further configured to receive…obtain” in claims 9 and 10 and “statistical feature extractor is further configured to modify” in claims 11 and 12, the “first statistical feature extractor configured to analyze…identify…store” in claims 13-15, the “second statistical feature extractor 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows the following disclosure appears to be the corresponding structure described in the specification for the 35 USC 112(f) limitations: [0030]-[0035] and Fig. 1, disclosing the statistical feature extractors include a processing unit and an internal cache, where the processing unit may include a PIM device or a FPGA, and Figs 14 and 15, disclosing the operator as a portion of processor 200d or memory device 310e.
NOTE: The limitations of an “operator” in Claim 17 and a “statistical feature extractor” of claim 20 have not been interpreted under 35 USC 112(f) as the claims appear to include sufficient structure to perform the recited function, namely, as part of the processor or first semiconductor device, and comprising a processor and internal cache, respectively.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1 and 13 and dependent claims 6-12 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. The claims recite the analyzing of statistical characteristics of a plurality of data received from an external processor and the identifying of at least one statistical value of the statistical characteristics of the received data.
The limitations of analyzing the statistical characteristics of data and identifying at least one statistical value of the statistical characteristics of data is a process that, under its broadest reasonable interpretation, covers performance of the limitation entirely in the mind or merely a mathematical calculation but for the recitation of generic computer components (i.e. the statistical feature extractor as defined by the specification and interpreted above as generic computer components comprising a processing unit and cache memory). That is, other than reciting a processing unit and associated cache memory, nothing in the claim element precludes the steps from practically being performed in the mind or merely a mathematical calculation of data statistics that characterizing the data . In this case, the data received is analyzed for statistical characteristics and one of the characteristics of the statistical characteristics is identified. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or describes a mathematical calculation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping or “mathematical concepts” grouping, respectively, of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recites the additional elements of a “semiconductor memory device”, “memory core”, “statistical feature extractor”, “store” step, “store” step, and “transmit” step. The “semiconductor memory device” and “memory core are recited at a high level of generality (i.e. generic computer components performing generic computer functions),  and the invocation of 112(f) in the interpretation of statistical feature extractors also results in the corresponding structural interpretation as generic high level components (See 112(f) interpretation immediately above), such that they amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the “store” step, “store” step, and “transmit” step are mere data gathering and output which is insignificant extra-solution activity (see MPEP 2106.05(g)) Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on performing the mental process or mathematical calculation. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “semiconductor memory device”, “memory core”, 
Additionally, dependent claims 6-12 and 14-19 recite either additional “analyzing”, “identifying”, “storing”, “transmitting”, and “merging” steps that covers performance of the limitation in the mind but for the recitation of generic computer components, or else they include additional functional elements which do not provide a practical application of the mental process or mathematical calculation. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and therefore are also patent ineligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Willcock (US 2016/0350617 A1, hereinafter Willcock) in view of Baxter et al (US 7720636 B1, hereinafter Baxter).
Regarding claim 1, Willcock discloses a semiconductor memory device comprising: a memory core comprising a plurality of memory cells configured to store a plurality of data received from an external processor (See Willcock, Fig. 1, disclosing processor 12 and system memory 20 and [0022], “The memory is operably coupled to the processor 12 to store and facilitate execution of instructions”); and
a statistical feature extractor disposed on a data path between the external processor and the memory core, the statistical feature extractor being configured to analyze statistical characteristics of the plurality of data (See Willcock, Fig. 1, [0018], disclosing PIM for histogram creation for a dataset including comparison operations, metadata for a data set, and [0023], disclosing processor 12 in communication with system memory 20 having memory system 22 coordinating communication, the memory system 22 having PIM device 24 and also Fig. 2 in conjunction with [0022] & [0025], disclosing memory processor 26 external to PIM device 24 and having standard DDR type interfaces, where system memory 20 includes volatile DRAM memory), identify at least one statistical feature value associated with the statistical characteristics, store the at least one statistical feature value (See Willcock, [0027], disclosing once PIM device 24 has executed instructions, results are stored in buffer block 46 before written to memory array 34, [0029], disclosing the PIM performing histogram creation revealing frequency of certain data types).
Willcock does not explicitly disclose transmitting the at least one statistical feature value to the external processor. Willcock does disclose the histogram creation is responsive to a request by the memory processor 26, processor 12, input device 14, and/or software program (See Willcock [0033]).
However, Baxter discloses the transmitting the at least one statistical feature value to the external processor (See Baxter, Col. 16, lines 41-55, disclosing PM monitors transactions and keeps a histogram of the execution time of each type of transaction and Col. 16, lines 47-55, disclosing the PM having an 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the PIM histogram creation system of Willcock with the histogram accesssibilty of Baxter to provide feedback control to improve system performance (See Baxter Col. 16, lines 50-55). 

Regarding claim 2, Willcock in view of Baxter disclosed the semiconductor memory device of claim 1 as described hereinabove. Willock further discloses wherein the statistical feature extractor comprises: a processor configured to access the plurality of data via the data path while the external processor is storing the plurality of data in the memory core (See Willcock, [0025] and [0026], disclosing processor 26 sending commands to PIM device 24, the PIM device including memory 34 and [0033], disclosing real-time streaming data histogram creation), access the plurality of data from the memory core during an idle time of the memory core after the plurality of data is stored in the memory core (See Willcock, [0027], disclosing embedded processor of PIM device 24 accessing data previously stored in the memory array), analyze the statistical characteristics based on the plurality of data, and identify the at least one statistical feature value (See Willcock, [0029], disclosing the PIM device creating a histogram of the data set stored in the PIM device); and
an internal cache configured to store the at least one statistical feature value (See Willcock, [0027], disclosing the use of a buffer block 46 and memory 34 used for storing results, and where the buffer block may also be used for temporarily storing intermediate or final results of executed instructions). 
Baxter further discloses transmit the at least one statistical feature value to the external processor based on a request of the external processor (See Baxter, Col. 16, lines 33-35, disclosing a user measurement of transaction performance, or in other words, a request and lines 41-55, disclosing PM monitors transactions and keeps a histogram of the execution time of each type of transaction and Col. 16, lines 47-55, disclosing the PM having an interface for connection to a processor that reads the performance monitor to provide feedback control to the system, or in other words, transmission of the histogram).

Regarding claim 3, Willcock in view of Baxter disclosed the semiconductor memory device of claim 2 as described hereinabove. Willcock further discloses wherein the internal cache is further configured to: store address information of the plurality of data stored in the memory core (See Willcock, [0034], disclosing the PIM device determining mapping configuration based on its knowledge of the data stored in the memory array, or in other words, stored address information),
divide the plurality of data and the address information into a plurality of data groups and a plurality of address groups, respectively (See Willcock, Table 1, disclosing data groups divided into categories and memory location groups), and
extract statistical feature values for the plurality of data in the plurality of data groups, respectively, based on the plurality of address groups (See Willcock, [0034], disclosing the inclusion of the number and types of categories included in the histogram including mapping configurations that associates categories with locations in the memory array) .

Regarding claim 4, Willcock in view of Baxter disclosed the semiconductor memory device of claim 3 as described hereinabove. Willcock further discloses wherein the statistical feature values are calculated without additional latency by snooping the data while the data is transmitted to extract the statistical feature values (See Willcock, [0033], disclosing histogram creation without retrieving a completed data set via data capture in real-time that is streamed).

Regarding claim 5, Willcock in view of Baxter disclosed the semiconductor memory device of claim 2 as described hereinabove. Willcock further discloses wherein the processor comprises a Processing-In-Memory (PIM) device or a Field Programmable Gate Array (FPGA) device (See Willcock, [0018] and [0028], PIM device for histogram creation includes embedded processor 32).

Regarding claim 6, Willcock in view of Baxter disclosed the semiconductor memory device of claim 1 as described hereinabove. Willcock further discloses wherein the at least one statistical feature value comprises: a number of the plurality of data, a histogram of the plurality of data, a maximum value of the plurality of data, a minimum value of the plurality of data, an average value of the plurality of data, a median value of the plurality of data, a variance of the plurality of data, a standard deviation of the plurality of data and a fractional length of the plurality of data, or an intermediate result value for calculating the number of the plurality of data, the histogram, the maximum value, the minimum value, the average value, the median value, the variance, the standard deviation and the fractional length (See Willcock, Fig. 4, step 70 and paragraphs [0018], disclosing histogram creation for a data set).

Regarding claim 7, Willcock in view of Baxter disclosed the semiconductor memory device of claim 1 as described hereinabove. Willcock further discloses wherein the plurality of data is divided into a plurality of data groups, and wherein the statistical feature extractor is further configured to identify and store a first statistical feature value for data of a first group among the plurality of data and a second statistical feature value for data of a second group among the plurality of data (See Willcock, [0038], disclosing batch wise approximated histograms of a dataset).

Regarding claim 8, Willcock disclosed the semiconductor memory device of claim 7 as described hereinabove. Willcock further discloses wherein the plurality of data represents a plurality of weights or a plurality of input/output (I/O) feature maps in a plurality of layers of a neural network system (See Willcock, [0018], disclosing a histogram representing a tonal distribution graph for an image, or in other words, a plurality of weights for intensity and color of each pixel of an image).

Regarding claim 9, Willcock disclosed the semiconductor memory device of claim 1 as described hereinabove. Willcock further discloses wherein the at least one statistical feature value comprises a histogram of the plurality of data (See Willcock, Fig. 4, [0018] and [0032], disclosing histogram creation based on a dataset) and
wherein the statistical feature extractor is further configured to further receive condition information associated with the histogram from the external processor, and obtain the histogram based on the condition information and the plurality of data (See Willcock, Fig. 4, [0032] and [0033], disclosing the condition of generating a data batch histogram by the PIM device is based on a conditional receipt of a command to create the histogram from the processor).

Regarding claim 10, Willcock in view of Baxter disclosed the semiconductor memory device of claim 1 as described hereinabove. Willcock further discloses wherein the at least one statistical feature value comprises a histogram of the plurality of data (See Willcock, [0029], disclosing PIM device used for histogram creation), and
wherein the statistical feature extractor is further configured to further receive type information associated with the plurality of data from the external processor, and obtain the histogram based on the type information and the plurality of data (See Willcock, [0034], disclosing the number and types of categories to be included in the histogram may be included in the command received).

Regarding claim 11, Willcock disclosed the semiconductor memory device of claim 1 as described hereinabove. Willcock further discloses wherein the at least one statistical feature value comprises a histogram of the plurality of data (See Willcock, [0029], disclosing PIM device used for histogram creation), and
wherein the statistical feature extractor is further configured to, based on additional data not included in intervals of the histogram being further received, modify an entire range of the histogram based on the additional data (See Willcock, [0044], disclosing a histogram created that uses only the first data point for each category in a batch not any subsequent data points falling into the same category).

Regarding claim 12, Willcock disclosed the semiconductor memory device of claim 1 as described hereinabove. Willcock further discloses wherein the at least one statistical feature value comprises a histogram of the plurality of data (See Willcock, [0029], disclosing PIM device used for histogram creation), and
wherein the statistical feature extractor is further configured to, based on additional data to be included in the histogram being further received, modify a range of each interval of the histogram based on the additional data (See Willcock, [0046], disclosing the PIM device has adjustable histogram precision which may remove undercounting and approximation of data when the batch size adjustment is set to 1 accounts for all received data in the histogram).

Regarding claim 13, Willcock discloses an electronic system comprising: a processor; and
a plurality of semiconductor memory devices configured to store a plurality of data provided from the processor (See Willcock, Figs. 1-3, disclosing processor 12 and system memory 20 and [0022], “The memory is operably coupled to the processor 12 to store and facilitate execution of instructions” and [0028], disclosing memory array 34 of PIM 24 device 24 which is part of system memory 22, having multiple columns of memory comprised of multiple memory cells for data storage corresponding to a plurality of memory devices),
wherein a first semiconductor memory device among the plurality of semiconductor memory devices comprises: a first memory core comprising a plurality of first memory cells that store first data among the plurality of data (See Willcock Fig. 3 and [0028], disclosing memory array 34 of PIM 24 device 24 which is part of system memory 22, having multiple columns of memory comprised of multiple memory cells for data storage corresponding to a plurality of memory devices); and
a first statistical feature extractor disposed on a first data path between the processor and the first memory core, the first statistical feature extractor being configured to analyze first statistical characteristics of the first data, identify at least one first statistical feature value associated with the first statistical characteristics, store the at least one first statistical feature value (Willcock, Fig. 1, [0018], disclosing PIM for histogram creation for a dataset including comparison operations, metadata for a data set, and [0023], 
Willcock does not explicitly disclose transmitting the at least one first statistical feature value to the external processor. Willcock does disclose the histogram creation is responsive to a request by the memory processor 26, processor 12, input device 14, and/or software program (See Willcock [0033]).
However, Baxter discloses the transmitting the at least one first statistical feature value to the external processor (See Baxter, Col. 16, lines 41-55, disclosing PM monitors transactions and keeps a histogram of the execution time of each type of transaction and Col. 16, lines 47-55, disclosing the PM having an interface for connection to a processor that reads the performance monitor to provide feedback control to the system, or in other words, transmits the histogram to an external system processor for feedback control).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the PIM histogram creation system of Willcock with the histogram accesssibilty of Baxster to provide feedback control to improve system performance (See Baxster Col. 16, lines 50-55). 

Regarding claim 14, Willcock in view of Baxter disclosed the electronic system of claim 13 as described hereinabove. Willcock further discloses wherein a second semiconductor memory device among the plurality of semiconductor memory devices comprises: a second memory core comprising a plurality of second memory cells that store second data among the plurality of data (Fig. 3 and [0028], disclosing memory array 34 of PIM 24 device 24 which is part of system memory 22, having multiple columns of memory comprised of multiple memory cells for data storage corresponding to a plurality of memory devices); and
a second statistical feature extractor disposed on a second data path between the processor and the second memory core, the second statistical feature extractor being configured to analyze second statistical characteristics of the second data, identify at least one second statistical feature value associated with the second statistical characteristics, store the at least one second statistical feature value and transmit the at least one second statistical feature value to the processor (Willcock, Fig. 2, disclosing embedded processor 32 of PIM device 24 disposed between processor 26 and memory array 34 and Fig. 3 and [0028], disclosing each memory row/core having individual compute components/accumulators 40, or feature extractors, for counting data categories stored in the respective memory core).
Baxter further discloses transmit the at least one second statistical feature value to the processor (See Baxter, Col. 16, lines 41-55, disclosing PM monitors transactions and keeps histograms of the execution time of each type of transaction and Col. 16, lines 47-55, disclosing the PM having an interface for connection to a processor that reads the performance monitor to provide feedback control to the system, or in other words, transmits histograms to an external system processor for feedback control).

Regarding claim 15, Willcock in view of Baxter disclosed the electronic system of claim 14 as described hereinabove. Willcock further discloses wherein at least one element in the first statistical feature extractor and the second statistical feature extractor is shared by the first statistical feature extractor and the second statistical feature extractor (See Willcock, Figs. 2, and 3, and [0028] disclosing a single embedded processor 32 even while multiple accumulators 40 may be in use, or in other words, a shared processor).

Regarding claim 16, Willcock disclosed the electronic system of claim 14 as described hereinabove. Willcock further discloses an operator configured to merge the at least one first statistical feature value and the at least one second statistical feature value (See Willcock, Fig. 3 and [0028], disclosing multiple accumulators and [0044], [0041] disclosing the tracking of data points that belong to different categories and combining them in the accumulator for each batch of data via a bit-wise OR operation).

Regarding claim 17, Willcock in view of Baxter disclosed the electronic system of claim 16 as described hereinabove. Willcock further discloses wherein the operator is disposed inside the processor, the first semiconductor memory device or the second semiconductor memory device (See Willcock Fig. 3 and [0028], disclosing memory array 34 having individual accumulators).

Regarding claim 18, Willcock in view of Baxter disclosed the electronic system of claim 16 as described hereinabove. Willcock further discloses wherein the operator is disposed outside the processor, the first semiconductor memory device and the second semiconductor memory device (See Willcock. Fig. 2 an [0027], disclosing embedded processor 32 having accumulator 40, counter 42, and ALU 38 as separate from memory array 34 and processor 26).

Regarding claim 20, Willcock discloses an electronic system comprising: at least one processor; and a plurality of semiconductor memory devices (See Willcock, Figs. 1-3, disclosing processor 12 and system memory 20 and [0022], “The memory is operably coupled to the processor 12 to store and facilitate execution of instructions” and [0028], disclosing memory array 34 of PIM 24 device 24 which is part of system memory 22, having multiple columns of memory comprised of multiple memory cells for data storage corresponding to a plurality of memory devices),
wherein each of the plurality of semiconductor memory devices comprises: a memory core comprising a plurality of memory cells configured to store a plurality of data provided from the at least one processor (See Willcock, Figs 1-3 and [0028], disclosing memory array 34 of PIM 24 device 24 which is part of system memory 22, having columns of memory comprised of multiple memory cells for data storage); and
a statistical feature extractor disposed on a data path between the at least one processor and the memory core, the statistical feature extractor being configured to analyze statistical characteristics of the plurality of data input (See Willcock, Fig. 1, [0018], disclosing PIM for histogram creation for a dataset including comparison operations, metadata for a data set, and [0023], disclosing processor 12 in communication with system memory 20 having memory system 22 coordinating communication, the memory system 22 having PIM device 24 and also Fig. 2 in conjunction with [0022] & [0025], disclosing memory processor 26 external to PIM device 24 and having standard DDR type interfaces, where system memory 20 includes volatile DRAM memory),
identify at least one statistical feature value associated with the statistical characteristics, store the at least one statistical feature value (See Willcock, [0027], disclosing once PIM device 24 has executed instructions, results are stored in buffer block 46 before written to memory array 34, [0029], disclosing the PIM performing histogram creation revealing frequency of certain data types), and 
wherein the statistical feature extractor comprises: a processor configured to access the plurality of data via the data path while the external processor is storing the plurality of data in the memory core (See Willcock, [0025] and [0026], disclosing processor 26 sending commands to PIM device 24, the PIM device including memory 34 and [0033], disclosing real-time streaming data histogram creation),
access the plurality of data from the memory core during an idle time of the memory core after the plurality of data is stored in the memory core, and identify the at least one statistical feature value (See Willcock, [0027], disclosing embedded processor of PIM device 24 accessing data previously stored in the memory array); and
an internal cache configured to store the at least one statistical feature value (See Willcock, [0027], disclosing the use of a buffer block 46 and memory 34 used for storing results, and where the buffer block may also be used for temporarily storing intermediate or final results of executed instructions).
Willcock does not explicitly disclose transmitting the stored at least one statistical feature value to the at least one processor instead of transmitting the plurality of data to the at least one processor based on the at least one processor requesting the statistical characteristics of the plurality of data. Willcock does disclose the histogram creation is responsive to a request for the histogram creation by the memory processor 26, processor 12, input device 14, and/or software program (See Willcock [0033]).
However, Baxter discloses the transmitting the stored at least one statistical feature value to the at least one processor instead of transmitting the plurality of data to the at least one processor based on the at least one processor requesting the statistical characteristics of the plurality of data (See Baxter, Col. 16, lines 41-55, disclosing PM monitors transactions and keeps a histogram of the execution time of each type of transaction and Col. 16, lines 47-55, disclosing the PM having an interface for connection to a processor that reads the performance monitor histogram information to provide feedback control to the system, or in other words, transmits the histogram to an external system processor for feedback control instead of receiving transmission of each execution time separately).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the PIM histogram creation system of Willcock with the histogram accesssibilty of Baxster to provide feedback control to improve system performance (See Baxster Col. 16, lines 50-55)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Willcock (US 2016/0350617 A1, hereinafter Willcock) in view of Baxter et al (US 7720636 B1, hereinafter Baxter), further in view of NoC Technology Benefits (NoC Technology Benefits, httep://arteris.com/not-technology-benefits, Jan 2018, hereinafter Arteris).
Regarding claim 19, Willcock in view of Baxter disclosed the electronic system of claim 13 as described hereinabove. Neither Willcock nor Baxter discloses the electronic system further comprising a Network-on Chip (NoC) interposed between the processor and the plurality of semiconductor memory devices.
However, Arteris discloses a Network-on Chip (NoC) interposed between the processor and the plurality of semiconductor memory devices (See Arteris, disclosing the benefits of using a NoC to reduce the number of wires required to route data in a SoC, or in other words, using a NoC where data transfer takes place, for example, between a processor and memory)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the histogram PIM device of Willcock and Baxter with the NoC interconnect fabric of Arteris as doing so would reduce the wire routing congestion on the PIM device allowing higher operating frequencies and ease timing closure (See Arteris, “four reasons why today’s SoC’s need a NoC IP interconnect fabric”).

EXAMINER’S NOTE
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137